IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2009
                                     No. 09-10326
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ALLEN DEWAYNE BATES,

                                                   Plaintiff-Appellant

v.

BEVERLY BARNICE PRATT, Administrator at Lakeridge Nursing Home;
LARRY BARNHILL, Lubbock Police Department Officer; RICK RUBLE; TERRI
RUBLE; THE CITY OF LUBBOCK,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:08-CV-94


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Allen Dewayne Bates, Texas prisoner # 24958, moves this court to proceed
in forma pauperis (IFP) in this appeal from the district court’s dismissal of his
42 U.S.C. § 1983 complaint.           Bates’s claims of unlawful arrest and search
against Officer Barnhill were dismissed because there was probable cause to
arrest and search Bates. Bates’s claims against Pratt and the Rubles were



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-10326

dismissed because they were not state actors. The court further determined that
Bates failed to state a claim against the City of Lubbock for inadequate training
because he did not show actual injury. The district court denied Bates’s request
to proceed IFP on appeal, certifying that the appeal was not taken in good faith.
Bates’s IFP motion is a challenge to the district court’s certification that his
appeal is not taken in good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).
      Bates argues only that he would have disputed the existence of the video
footage and still photos discussed at the evidentiary hearing, which purportedly
depicted him stealing a purse. Bates does not dispute that defendant Pratt
reported a theft perpetrated by Bates or that the items stolen were found in his
possession. Because there was probable cause, Bates does not show that his
arrest and search were unlawful. See Parm v. Shumate, 513 F.3d 135, 142 (5th
Cir. 2007); United States v. Green, 324 F.3d 375, 378 (5th Cir. 2003).
      Bates fails to address the district court’s remaining reasons for dismissing
his § 1983 complaint. Because he fails to identify any error in the district court’s
analysis, any argument is abandoned. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Bates has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to proceed IFP is denied and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      The dismissal of this appeal and the district court’s dismissal as frivolous
count as two strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Bates has two previous strikes. See Bates v.
Hill, No. 5:07-CV-00263 (N.D. Tex. Mar. 13, 2008); Bates v. Hill, No. 5:07-CV-
00128-C (N.D. Tex. Aug. 13, 2007). Because Bates has now accumulated three
strikes, he is barred from proceeding in forma pauperis in any civil action or



                                         2
                                No. 09-10326

appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                      3